Exhibit 10.2

 

STOCK ASSIGNMENT AGREEMENT



This STOCK ASSIGNMENT AGREEMENT (this “Agreement”), dated as of December 14,
2015, is made and entered into by and between AirPatrol Corp., a Nevada
corporation (the “Assigner”), and Sysorex Global Holdings Corp., a Nevada
corporation (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assigner owns 100 issued and outstanding shares of common stock, no
par value (the “Stock”) of AirPatrol Research Corp., a Canadian corporation; and

 

WHEREAS, Assigner wishes to transfer, assign, and convey to Assignee the Stock,
and all of Assigner’s right, title and interest in the Stock, and Assignee
desires to accept and receive the Stock and to be bound by the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assigner and Assignee hereby agree as follows:

 

AGREEMENT

 

1. Assignment of Stock; Effectiveness. Assigner hereby transfers, assigns, and
conveys to Assignee, and Assignee hereby accepts and receives from Assigner, the
Stock, to be effective on December 16, 2015 (the “Effective Date”).

 

2. Assignment Steps. On or prior to the Effective Date, Assigner will execute
and deliver the stock power attached hereto, and deliver the share certificates
representing the Stock to Assignee. All other necessary actions have been taken
to ensure that the execution, delivery, and performance by Assigner of the
transaction evidenced by this Agreement have been duly authorized.

 

3. Further Assurances. Assigner and Assignee mutually agree to cooperate at all
times from and after the date hereof with respect to any of the matters
described herein, and to execute any further deeds, bills of sale, assignments,
releases, assumptions, notifications, or other documents as may be reasonably
requested by the other party hereto for the purpose of giving effect to,
evidencing, or giving notice of the transaction evidenced by this Agreement.

 

4. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same Agreement.
Electronic copies of executed signature pages (whether in .pdf or facsimile
format or otherwise) to this Agreement shall have the same effect as original
signature pages.

 

5. Governing Law. This Agreement shall be governed by the substantive laws of
the State of Nevada, without regard to conflict of laws rules thereof.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

  ASSIGNER:       AirPatrol Corp.,   a Nevada corporation         By: /s/ Nadir
Ali   Name: Nadir Ali   Title: President         ASSIGNEE:       Sysorex Global
Holdings Corp.,   a Nevada corporation         By: /s/ Nadir Ali   Name: Nadir
Ali   Title: Chief Executive Officer



 

[Signature Page]

 

 

 

STOCK POWER

 

December 16, 2015

 

For value received, the undersigned does hereby sell, assign, and transfer unto
Sysorex Global Holdings Corp., a Nevada corporation, 100 shares of common stock
of AirPatrol Research Corp., a Canadian corporation (the “Corporation”), no par
value, as represented by Certificate No. 1, attached hereto, which represent one
hundred percent (100%) of the undersigned’s right, title, and interest to common
shares of the Corporation standing in the name of the undersigned on the books
of the Corporation, and does hereby irrevocably constitute and appoint the
Secretary of the Corporation as attorney-in-fact of the undersigned to transfer
the said stock on the books of the Corporation with full power of substitution
in the premises.

 

IN WITNESS WHEREOF, the undersigned has executed this stock power as of the day
and year first written above.

 

  AirPatrol Corp.,   a Nevada corporation         By: /s/ Nadir Ali   Name:
Nadir Ali   Title: President

 

 

 



 

